t c summary opinion united_states tax_court sherry a wickman petitioner and kevin wickman intervenor v commissioner of internal revenue respondent docket no 16451-09s filed date nicole appleberry and anna walker student for petitioner kevin wickman pro_se kevin r erskine for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case by final notice_of_determination dated date respondent denied petitioner’s claim for relief from joint_and_several_liability with regard to federal_income_tax for petitioner timely filed a petition with this court under sec_6015 for review of respondent’s determination thereafter petitioner’s ex- husband filed a notice to intervene pursuant to rule b to oppose any relief to petitioner under sec_6015 the sole issue for decision is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 for we hold that she is so entitled unless otherwise indicated all subsequent section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure background none of the facts have been stipulated petitioner resided in the state of michigan when the petition was filed petitioner and intervenor were married in the couple had three children two boys and one girl in date petitioner separated from intervenor and lived apart from him at all times relevant thereafter in date petitioner obtained a divorce from intervenor petitioner and intervenor signed and filed a joint federal_income_tax return for reporting an unpaid tax_liability after the joint tax_return was filed intervenor began making payments toward the reported tax_liability intervenor earned substantially more wages than petitioner in and continued to be employed in when the joint tax_return was filed the unpaid tax_liability reported on the return arose from intervenor’s making an early withdrawal from his retirement account in at the time he withdrew the funds intervenor faced charges of engaging in criminal sexual petitioner attempted to communicate with the couple’s tax_return_preparer and explain that she no longer lived with intervenor because petitioner is profoundly deaf and speech impaired however her attempt resulted in confusion and misunderstanding which may have ultimately led to petitioner’s filing a joint_return for conduct toward his daughter and he used the withdrawn funds to pay for his criminal defense in a jury convicted intervenor of the criminal charges and he was incarcerated by the michigan department of corrections thereafter intervenor ceased making payments toward the tax_liability for that remained outstanding in date the internal_revenue_service irs received petitioner’s form_8857 request for innocent spouse relief the irs denied petitioner’s request for relief in date consequently petitioner filed a petition with this court in date petitioner unable to pay the filing fee associated with her petition submitted financial information and requested a waiver of that fee the court reviewed her financial information and granted her request petitioner is profoundly deaf and speech impaired and she generally communicates using sign language the highest level of education petitioner has completed was the 12th grade at a vocational school she is currently unemployed and she receives no alimony or child_support from intervenor social_security insurance payments constitute petitioner’s only steady source_of_income with which she supports herself as well as her three children petitioner has substantial nontax debt does not own a car and relies on public transportation for mobility after the petition was filed respondent reviewed the merits of petitioner’s claim for relief and determined that petitioner was in fact entitled to equitable relief under sec_6015 petitioner and respondent subsequently entered into a stipulation of settled issues whereby they agree that petitioner is entitled to a refund of the amounts paid_by her through voluntary payments and offsets on the tax_liability for discussion generally spouses who file a joint federal_income_tax return are held jointly and severally liable for the entire tax_liability sec_6013 a spouse however may be relieved from joint_and_several tax_liability under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the spouse liable for any unpaid tax and relief is not available to the spouse under sec_6015 or c petitioner seeks relief from an underpayment of income_tax not a proposed or assessed deficiency of income_tax therefore she is not eligible for relief under sec_6015 or c see sec_1_6015-4 income_tax regs revproc_2003_61 sec_2 2003_2_cb_296 in deciding whether a taxpayer is entitled to relief under sec_6015 we have held that the applicable standard of review is de novo 132_tc_203 the spouse requesting relief generally bears the burden_of_proof see rule a 119_tc_306 aff’d 101_fedappx_34 6th cir the commissioner has published guidance setting forth criteria to be considered in determining whether a requesting spouse is entitled to relief under sec_6015 see revproc_2003_ 2003_2_cb_296 superseding revproc_2000_15 2000_1_cb_447 a threshold conditions under the commissioner’s published guidance the requesting spouse must first satisfy certain threshold conditions in revproc_2003_61 sec_4 c b pincite the record establishes that petitioner has satisfied all of the the threshold conditions are the spouse filed a joint_return for the taxable_year for which the spouse seeks relief relief is not available to the spouse under sec_6015 or c no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not file or fail to file the tax_return with fraudulent intent with numerous exceptions the tax_liability from which the spouse seeks relief is attributable to an item of the nonrequesting spouse the requesting spouse applies for relief no later than two years after the date of the irs’ first collection activity revproc_2003_61 sec_4 2003_2_cb_296 however a requesting spouse is no longer required to satisfy the two-year deadline under the seventh threshold condition see 135_tc_374 holding that the two- continued threshold conditions moreover respondent concedes that petitioner satisfies these conditions and intervenor does not contend otherwise b safe_harbor requirements for sec_6015 relief if a requesting spouse fulfills the threshold conditions of revproc_2003_61 sec_4 the commissioner will ordinarily grant relief from joint_and_several_liability with respect to underpayments on a joint federal_income_tax return provided all of the following requirements are satisfied on the date of the request for relief the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse on the date the requesting spouse signed the joint_return the requesting spouse did not know and had no reason to know that the nonrequesting spouse would not pay the tax_liability and the requesting spouse will suffer economic hardship if the commissioner does not grant relief id sec_4 c b pincite we address each requirement in turn below continued year requirement is an invalid interpretation of sec_6015 notice_2011_70 2011_32_irb_135 enlarging the period within which a spouse may request equitable relief under sec_6015 marital status petitioner separated from intervenor in and the couple’s divorce was finalized in petitioner filed her claim for relief in date therefore on the date that she filed her claim for relief under sec_6015 petitioner was no longer married to intervenor knowledge or reason to know petitioner testified that on the date she signed the couple’s federal_income_tax return she believed that intervenor would pay the reported tax_liability on the entire record we find her belief to be reasonable at the time the joint tax_return was filed petitioner not intervenor provided support for the couple’s children the record indicates that intervenor earned substantially higher income than petitioner in and he continued to be employed in indeed when the tax_return was filed intervenor began making payments toward the outstanding liability in however intervenor was incarcerated by the michigan department of corrections thereafter he ceased making payments toward the outstanding tax_liability given the facts and circumstances in this case we find that on the date petitioner signed the couple’s tax_return petitioner had no knowledge or reason to know that intervenor would not pay the outstanding tax_liability economic hardship to ascertain whether a requesting spouse will suffer economic hardship if the commissioner denies his or her request for sec_6015 relief revproc_2003_ sec_4 directs the commissioner to base his decision on rules similar to those found in sec_301_6343-1 proced admin regs those rules provide that an economic hardship exists if an individual is unable to pay reasonable living_expenses in determining a reasonable amount for basic living_expenses the commissioner shall consider information provided by the taxpayer including the taxpayer’s age employment status and history ability to earn number of dependents and status as a dependent of someone else the amount reasonably necessary for food clothing housing utilities medical_expenses transportation child_support and other necessities the cost of living in the geographical area in which the taxpayer lives the amount of property available to pay the taxpayer’s expenses any extraordinary circumstances eg special education expenses a medical catastrophe or a natural disaster and any other factor bearing on economic hardship sec_301_6343-1 proced admin regs in addition the irs has issued guidelines for allowable expenses necessary expenses are those that meet the necessary expense_test ie ‘they must provide for a taxpayer’s health and welfare and or the production of income’ and they must be reasonable schulman v commissioner tcmemo_2002_129 n quoting internal_revenue_manual pt date there are three types of necessary expenses those based on national standards eg food housekeeping supplies clothing and personal care products and services those based on local standards eg housing utilities and transportation and other expenses which are not based on national or local standards id although we are not required to accept a taxpayer’s testimony uncritically see ishizaki v commissioner tcmemo_2001_318 neither are we required to reject a taxpayer’s testimony if we find it credible see eg 120_tc_137 here we accept petitioner’s testimony as we find it to be honest forthright and credible petitioner receives social_security insurance payments each month but currently cannot afford reasonable living_expenses for herself and her three children petitioner has a high-school-level education is currently unemployed and receives no alimony or child_support from intervenor she does not own a car and must rely instead on public transportation moreover she has substantial nontax debt petitioner’s testimony regarding her expenses augmented by the national and local standards indicates that her expenses equal if not exceed her income thus we conclude that petitioner would face economic hardship if her request for relief under sec_6015 were denied intervenor contends that petitioner is not entitled to equitable relief under sec_6015 because in his view she has the ability to pay the outstanding tax_liability while he does not as discussed above we find that petitioner has established that she would face economic hardship if her request for relief were denied moreover intervenor’s inability to pay the outstanding tax_liability is not a relevant consideration with respect to granting petitioner equitable relief under sec_6015 accordingly on the basis of our review of all the facts and circumstances we hold that petitioner is entitled to relief from joint_and_several_liability under sec_6015 for even if petitioner had failed to satisfy all three of the conjunctive safe_harbor requirements provided by revproc_2003_61 sec_4 c b pincite the record indicates that she would nevertheless be entitled to equitable relief upon consideration of the factors enumerated in revproc_2003_61 sec_4 c b pincite which provide an independent basis for relief and which weigh heavily in petitioner’s favor conclusion we have considered all of the substantive issues regarding petitioner’s entitlement to relief from joint_and_several_liability under sec_6015 to the extent that we have not specifically addressed any argument made by intervenor we conclude that it is irrelevant moot or without merit to reflect the foregoing and in order to give effect to the stipulation between petitioner and respondent regarding the refund to which petitioner is entitled decision will be entered under rule
